Allowed Claims
1.	Claims 1-2, 5-18 and 20 are allowed.  
Reasons for Allowance
2.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 1 identifies the distinct features: “wherein a width of each of the plurality of partition walls(FIG. 1: 113) narrows as a height increases toward an upper portion (FIG. 1: 113)”, with all other limitations as claimed.
The closest prior art, U.S. Patent Pub. No. 2018/0090058 A1 to Chen et al. (“Chen”) and U.S. Patent Pub. No. 2018/0047880 A1 to Lim et al. (“Lim”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim as set forth in the 02/25/2022 office action.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Independent claim 11 identifies the distinct features: “and forming a plurality of protrusions and a plurality of depressions on the growth substrate(FIG. 3B: S3110); and forming a reflector layer on a surface of the plurality of depressions(FIG. 3B: S3120)”, with all other limitations as claimed.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The closest prior art, U.S. Patent Pub. No. 2018/0090058 A1 to Chen et al. (“Chen”) and U.S. Patent Pub. No. 2018/0047880 A1 to Lim et al. (“Lim”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim as set forth in the 02/25/2022 office action.
Independent claim 18 identifies the distinct features: “a plurality of semiconductor layers included in the plurality of LEDs is formed on the growth substrate (FIG. 3B: 3130, 3140, 3150)”, with all other limitations as claimed.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The closest prior art, U.S. Patent Pub. No. 2018/0090058 A1 to Chen et al. (“Chen”), U.S. Patent Pub. No. 2007/0103386 A1 to Hara et al. (“Hara”) and U.S. Patent Pub. No. 2018/0047880 A1 to Lim et al. (“Lim”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim as set forth in the 02/25/2022 office action. 
Other Relevant Prior Art
3.	Other relevant prior art includes:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

U.S. Patent Pub. No. 2020/0343410 A1 to Iguchi, which claims priority to provisional application no. 62/837,532 (a copy of which is enclosed) discloses preventing cross talk between adjacent light emitting elements(100R, 100G, 100B)(FIG. 1; ¶0057) by forming a reflective layer(20)(FIG. 1; ¶¶0094-0095) that prevents light from traveling through the sidewalls between the light emitting elements(100R, 100G, 100B)(FIG. 1: 20; ¶¶0094-0095, 0109), but does not teach preventing overlapping of light emitted from the light emitting elements.
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRK W HERMANN/Examiner, Art Unit 2692